Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al. (KR-10-2016-0013693, cited on Applicants information disclosure statement, filed on 2/4/20).
Ji et al. teaches the compound which is excluded by Applicants proviso of instant claim 1.  However, the precursor to prepare the excluded compound as recited in claim 1 is compound  Sub 2-112, which is taught by Ji et al. at the bottom of page 69-47 (paragraph 0255).  Sub 2-112, which has the structure 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , anticipates formula 1 of claim 1 with variables Ar1 through Ar4 equal to phenyl, variable L1and L3 equal to a single bond, variable L2 equal to a C6 arylene group (bromophenyl), variables X and Y are equal to S, variables R1 through R10 are all equal to hydrogen, and variables n and m are equal to 2.  This compound also anticipates Formula 2 with the same variable assignments as claim 1.  Additionally, variable L2 anticipates formula A-1 of claim 3 with variable aʹ being equal to a halogen (Br).  Ji et al. does not teach or suggest compounds the dibenzothiophenyl linker groups have an additional aromatic or heterocyclic ring fused thereto as required by claim 4 and fails to teach or suggest the specific compounds recited in claim 5.  Since the compound taught and relied upon above is an intermediate, such a compound would not be included in any organic electroluminescent devices as recited in claims 6-10.

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Ji et al. represents the closest prior art and fails to teach or suggest the limitations of claims 4-10 as described above.  Other relevant prior art teachings can be found in Applicants information disclosure statements and the PTO-892 form.  One related reference is Lee et al. (WO 2016/056757).  Specifically, compound 1-25 of Lee et al. appears to teach all of Applicants limitations regarding formula 1 of claim 1, namely, that there are two dibenzothiophenyl groups, two diaryl amine groups and a linker which joins the two dibenzothiophenyl groups (N-phenylcarbazolyl).  However, the diphenylamino groups in compound 1-25 are bonded to the dibenzothiophenyl groups at the opposite ring of the dibenzothiophene than those of Formula 1. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766